Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in TAI WAN on 11/10/2018 . It is noted, however, that applicant has not filed a certified copy of the TW 107139978 application as required by 37 CFR 1.55.

                                                                       Response to Amendment

The amendment filed 05/22/2022 has been entered.  As directed, claims 1 have been amended, , no claims added. Thus claims 1-10 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 03/07/2022. 

Claim Objections

Claim 1 objected to because of the following informalities: 
Claim 1 recites “a third modification module disposed in the emitted area, covering the second modification module, and connected to the temperature reduction unit for modifying the angle at which the plate is required to be subjected to the temperature reduction unit” should read “a third modification module disposed in the emitted area, covering the second modification module, and connected to the temperature reduction unit for modifying an angle at which the plate is required to be subjected to the temperature reduction unit”; “the angle” is considered as typo.  Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1,4,5,8-10 recite  “first modification module” is interpreted as “an optical component (a lens, a reflecting mirror or a polarizer), a movable part (a gear, a rail, a belt, a drive motor, a servo motor, etc.), a rotating part (a rod, a bearing, a gear, a belt, a drive motor) or a combination of the above in specification page.6, para.0022 or equivalents thereof.

Claim 1,5,6,8-10 recite “second modification module” is interpreted as “a movable part, a rotating part or a combination of both” in specification page.6, para.0023 or equivalents thereof.

Claim 1,7-10 recite “Third modification module” is interpreted as “a movable part, a rotating part, or a combination of both.” in specification page.7, para.0026 or equivalents thereof.

Claim 1,3,6 recite “temperature reduction unit”  is interpreted as “a nozzle provide cooling liquid, gas or solid” in specification page.5, para.0020 or equivalents thereof.

Claim 8-9 recite “processing unit”  is interpreted as “The processing unit may execute any relevant instructions necessary for operating these modification modules” in specification page.8, para.0029 or equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1,3,6,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo US 2002/0125232 in view of Gonoe 7726532 in further view of Li 20200368867.

Choo teaches:
1.A laser light source module for subjecting a plate to treatment comprising: a substrate (fig.30, 282, substrate) defined with a setting area (fig.30, area above substrate 282) and an emitted area (fig.30, area blow substrate 282) on two sides thereof, the plate (fig.30, 100) being disposed in the emitted area; a first light source (fig.30, 292 - the laser oscillating unit) disposed in the setting area for generating a first light beam to be emitted in the direction of the emitted area (fig,30, 237, laser beam from first laser source direct to the plate); a second light source (fig.30, 222 - the laser oscillating unit) disposed in the setting area for generating a second light beam (fig,30, 228, laser beam); a first modification (fig.30, 224, refraction lens) coupled to the second light source for modifying an optical characteristic of the second light beam (fig.30,224; the refraction lens couple to laser oscillating unit 222 that change the laser beam direction via refraction lens); a second modification module (fig.30, 226; the focusing lens group ) disposed in the emitted area and coupled to the substrate for modifying the location of the plate that is subjected to at least one of the second light beam (fig.30,226, the focusing lens group (226) is connected to the movable laser source (222) that seat on the substrate (282) is modified laser beam location to the plate), the first light beam and the temperature reduction unit.

Gonoe teaches:
1. a temperature reduction unit (fig.1, 40) disposed in the emitted area (see Choo, emitted area discussed above); 
a third modification module (fig.1,31; scribe head) disposed in the emitted area (see Choo, emitted area discussed above), covering the second modification module (fig.1, scribe head covers optical holder(33) for second modification module, see Choo, fig.30, 226; note: optical holder is equivalent to focusing group housing)  and connected to the temperature reduction unit (fig.1, 40); wherein a height of the temperature reduction unit above the plate is adjusted through a modification in a z-axis by the second modification module (see Choo, fig.30, 226), and the z-axis is vertical to the plate (fig.1,33; optical holder includes a up/down moving mechanism at the bottom of an optical holder vertically located; col.14, line 11-14;  for second modification module, see Choo;  in combination of Choo in view of Gonoe teaches the second modification module includes up/down moving mechanism changes height of scribe head, the spray nozzle is disposed on scribe head by adjustable mechanism is able to move up and down along z axis which is vertical to plate).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Choo by using scribe head (third modification module) with adjustable gas spray nozzle (temperature reduction unit) and up/down mechanism (part of second modification module) as taught by Gonoe in order to adjusting cooling spray nozzle to x, y axis direction and height by driver and up/down mechanism to reduce heat that produced from laser processing. The laser processing produces a plenty of heats in the processing area may cause working plate burn or damaged that will affect the process on the working plate, adjustable cooling spray efficiently reduce heat to protect the working plate, thereby adjustable cooling spray nozzle beneficially improve the efficient of process.

3.The laser light source module of claim 1, wherein the temperature reduction unit (fig.1, 40; cooling spray nozzle) dissipates, by at least one of liquid, gas (col.14 ,line 37; helium gas, N2 gas, CO2 gas), and solid, heat energy produced when the plate is subjected to the first light beam and the second light beam (see Choo, first and second laser beam and plate discussed above).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Choo by using gas spray nozzle as taught by Gonoe in order to reducing the plate temperature and cleaning foreign matters are create by laser beam cutting.

6. (Original) The laser light source module of claim 1, wherein the second modification module is at least one of a movable part (see Choo discussed above; fig.30,226, the focusing lens group housing (226) is connected to the moving laser source (222) that seat on the substrate (282) is modified laser beam location to the plate) and a rotating part, and the second modification module simultaneously or independently modifies the locations of the plate that are subjected to the second light beam and the temperature reduction unit (fig.1,40; spray nozzle is disposed on the scribe head, and scribe head cover and coupling to the focusing group housing via Z axis adjustable mechanism; for focusing lens group housing (second modification module), see Choo; in combine of Choo in view of Gonoe teaches scribe head coupling with the movable focusing lens group housing have spray nozzle is disposed at end of scribe head that simultaneously modifies the location of the plate that  are subjected to the second light beam and the spray nozzle), wherein the number of the second modification module is one or more (fig.30,226).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Choo by using a simultaneously modify laser beam and spray nozzle as taught by Gonoe  in order to modify the cooling spray nozzle and laser beam at same time to the working plate. The cooling spray nozzle can direct reduce the heat is produced from laser processing that beneficially improve the efficiency of process. 

7. The laser light source module of claim 1, wherein the third modification module is at least one of a movable part and a rotating part (fig.1, 31; scribe head is a movable part as up/down by moving mechanism at the bottom of an optical holder).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Choo by using movable scribe head (third modification module) as taught by Gonoe in order to adjusting height along z-axis direction by up/down mechanism to reduce heat that produced from laser processing. The scribe head also includes x, y adjustable spray nozzle combine with adjustable height will efficiently reduce heat or clean the plate to satisfy any requirement of laser processing. 

Li teaches:
Regarding claim 1, modifying the angle at which the plate is required to be subjected to the temperature reduction unit (fig.13; page.4, line 45;  the two-axis linkage system is connected with a nozzle 7 through an angle adjusting mechanism for adjusting a position and an angle of the nozzle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Choo in view of Gonoe by using x-y linkage system and rotatable mechanism as taught by Li in order to changing the angle of cooling nozzle;  the cooling nozzle is enable to adjust x-y position and rotatable to desired angle will efficiently improve the cooling spray to cooling down any desired spot for plate or tools, thereby beneficially improve the effort of spray cooling.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo US 2002/0125232 in view of Gonoe 7726532 in further view of Li 20200368867 and in further view of Wook KR 2010/0018652.

Choo in view of Gonoe in further view of Li teaches the invention substantially as claimed for the system according to claim 2 further comprising the laser light source module of claim 1, wherein and the second light beam is a carbon dioxide laser (see Choo, page.12, para. 0252, line 1-2; CO2 laser).
	
Choo in view of Gonoe in further view of Li teaches the invention as discussed above , but is silent on UV laser.

Wook teaches:
2.the first light beam is an ultraviolet (UV) laser (page.1, par.3, line 15-16;  UV laser).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Choo in view of Gonoe in further view of Li by using UV laser as taught by Wook in order to combine with CO2 laser to achieve different cutting purpose.  Since UV laser produce less heat that can cut material as plastic or thin latex, and it also enables the create precise marks, holes, or cuts. Therefore, having UV laser that combine with CO2 laser beneficially satisfy the demand of manufacture processing.

Claim 4,5,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo US 2002/0125232 in view of Gonoe 7726532 in further view of Li 20200368867 and  in further view of Keisuke KR 2019/0024650.

Choo in view of Gonoe in view of Li teaches the invention as discussed above, but is silent on rotating first module (claim 4,5), processing unit (claim 8).

Keisuke teaches:	
4. The laser light source module of claim 1, wherein the first modification module is at least one of an optical component, a movable part and a rotating part for modifying at least one of the direction, the angle, the size, the focus and the optical path of the speckle of the second light beam (fig.7, 43, fig.1, 11,  rotatory galvanometer scanner(43) control by drive mechanism (11); page.4,para.0038, a drive mechanism 11, drives the galvanometer scanner 43 that change laser beam in multiple direction).

5. The laser light source module of claim 4, wherein after the second light beam is modified by the first modification module (see Keisuke discussed above), the optical axis of the second light beam is coincided or in parallel with the axis of the second modification module, wherein the second light beam is optionally emitted towards the plate via the second modification module (see modified Choo; fig.30, 226; the focusing lens group housing; laser beam (228) emitted towards the plate via the focusing lens group housing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Choo in view of Gonoe in view of Li by using rotatable galvanometer scanner as taught by Keisuke in order to rotate the refraction lens to change laser beam direction with different angle. Multiple angle of laser beam direction help the laser processing to achieve different cutting angle that beneficially improve the efficiency of process.

8. The laser light source module of claim 1, further comprising a processing unit connected with the first modification module (page.4, para.0041, The controller 9 includes a processor (for example, a CPU); page.4, para.0043, The control unit 9 can control the driving mechanism (11) rotate scanner to reflect laser beam in different direction), 

Choo further teaches:
Regarding claim 8, the second modification module (see Choo, fig.31, 400, 120,120’; microprocessor; page.13, par.0262, line 8-9; the microprocessor 400 controls the position of the X-axis moving plate 284 that having substrate 282 move along to X-axis; since the focusing lens group housing (226) connect to movable laser source (222) seat on the substrate 282, the focusing lens group housing (226) is operatively driven by the microprocess(400); see Choo in view of Gonoe, fig.2, 50,60; a scribe head up/down movement control unit 60)

Gonoe in view of Li further teaches:
Regarding claim 8, the third modification module (see Choo in view of Gonoe in further view of Li, page.5, para.0056; the control system of the milling machine drives the rotating mechanism and the two-axis linkage mechanism to work according to the temperature condition), which are operatively driven by the processing unit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Choo in view of Gonoe in view of Li by using a control system as taught by Keisuke in order to control first modification module by processor as complete automation for laser processing. Fully automation not only reduce the processing time but also save the cost as labor, thereby first, second and third modification module controlled by processor unit is beneficially improve the efficiency of process. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo US 2002/0125232 in view of Gonoe 7726532  in further view of Li 20200368867 and in further view of Keisuke KR 2019/0024650 and in further view of Wu CN 206925467.

Regarding claim 9, Choo in view of Gonoe in further view of Li and in further view of Keisuke teaches the invention substantially as claimed for the system according to claim 8 further comprising connected with the processing unit to the processing unit to allow the first modification module, the second modification module and the third modification module to be driven by the processing unit (see discussed above).

However, Choo in view of Gonoe in further view of Li and in further view of Keisuke is silent on input/output unit.

Wu teaches:
9.an input/output (I/O) unit for receiving a control signal and outputting the control signal (see Wu; fig.1, 24 display screen; 25 control button; for processing unit, see Choo in view of Gonoe in further view Li and in further view of Keisuke; and in combination of Choo in view of Gonoe in further view of Li and in further view of Keisuke and in further view of Wu teaches input/out control unit connect with processing unit for receiving a control signal and outputting the control signal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Choo in view of Gonoe in further view of Li and in further view of Keisuke by using input/output unit as taught by Wu in order to input command to control units and output units processing to display for monitoring. The system may display system faulty during processing, the operator either use emergency to stop the processing or input correct parameter to fix the problem. Therefore, an input/output unit is beneficially improving the manufacture processing.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo US 2002/0125232 in view of Gonoe 7726532  in further view of Li 20200368867 and in further view of Keisuke KR 2019/0024650 and in further view of Wu CN 206925467.

Regarding claim 10, Choo in view of Gonoe in further view of Li teaches the invention substantially as claimed for the system according to claim 1 further comprising the second modification module and the third modification module (see discussed above).

Choo in view of Gonoe in further view of Li is not specific with first modification module.

Keisuke teaches:
Regarding claim 10, First modification (fig.7, 43, fig.1, 11,  rotatory galvanometer scanner(43) control by drive mechanism (11); page.4,para.0038, a drive mechanism 11, drives the galvanometer scanner 43 that change laser beam in multiple direction). 

Choo in view of Gonoe in further view of Li and in further view of Keisuke is silent on input/output unit.

Wu teaches:
Regarding claim 10, an input/output (I/O) unit,  modification modules are driven by the I/O unit upon receiving a control signal (see Wu; fig.1, 22 Control line; 23, control cabinet, 24 display screen; 25 control button; 26 processor; the control unit including control line, display, button, and processor locate inside of control cabinet as integrate with control unit; for first, second and third modification module,  see Choo in view of Gonoe in further view of Li and in further view of Keisuke; and in combination of Choo in view of Gonoe in further view of Li and in further view of Keisuke and in further view of Wu teaches an input/output unit is integrated with processor that connected with the first modification module, the second modification module and the third modification module are driven by the I/O unit upon receiving a control signal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Choo in view of Gonoe in further view of Li and in further view of Keisuke by using input/output unit as taught by Wu in order to input command to control units which is integrated with processor to driver all modification modules. The process is integrated with control unit is able to control whole system, fully automated system beneficially improves quality of manufacture processing and processing efficiency. 

Response to Arguments

Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that Choo in view of Gonoe is not explicitly disclose “a height of the temperature reduction unit above the plate is adjusted through a modification in a z-axis by the second modification module, and the z-axis is vertical to the plate; covering the second modification module” as recites in amended claim 1, in Applicant Arguments/Remarks Made in an Amendment, page. 6-7.

	With respect to Applicant’s arguments, Choo in view of Gonoe discloses a up/down mechanism is disposed at bottom of optic holder (see Choo in view Gonoe; the optic holder(see Gonoe) is equivalent to the focusing lens group housing(see Choo)) connects to scribe head (third modification module) is able to adjust the scribe head up/down in z-axis, the cooling spray nozzle is also able to adjust up/down direction as z-axis since nozzle is disposed at end of scribe head;  and scribe head covers the focusing lens group housing as combination of Choo in view of Gonoe. 
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (a height of the temperature reduction unit above the plate is adjusted through a modification in a z-axis by the second modification module, and the z-axis is vertical to the plate; covering the second modification module) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments, see page.8, filed 5/12/2022, with respect to the rejection(s) of claim(s) 1 regarding the adjustable angle of temperature reduction unit under the statutory basis for the previous rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary, Jimmy Chou can be reached on (571)270-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI . HAO/
Examiner, Art Unit 3761

/JIMMY CHOU/Primary Examiner, Art Unit 3761